DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 Reasons for Allowance
Claims 1-5, 7-9, 11, 21-27 and 29 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed peripheral intravenous catheter assembly. 
The closest prior art of record is Cindrich (US Patent Pub. 20070093778). Cindrich teaches (Fig 12-14) a peripheral intravenous catheter assembly, comprising:
a septum (210), comprising:
a body (area where 274 points to) having a distal end (260) and a proximal end (250),
wherein the distal and proximal ends of the body are sealed; and
a slot (270) disposed within an outer surface of the body and oriented along a
longitudinal axis (12) of the body, wherein the slot comprises a distal end spaced apart
from the distal end of the body, and a proximal end spaced apart from the proximal end
of the body, wherein the septum is monolithic ([0058] teaches septum may be formed
in many ways, interpreting a mold as a monolithic piece; additionally, [0011] teaches
it is a one-piece septum); and
an introducer needle extending through the slot (figs 13-14 show needle going through
assembly 12, doesn't label slot in Fig but based on [0057-0058] it is interpreted that the needle is through slot 270).
Cindrich does not teach or make obvious a peripheral intravenous catheter assembly comprising a semi-annular groove disposed within the body, wherein the semi-annular groove extends around a portion of a circumference of the body, wherein the slot extends between a first end of the semi-annular groove and a second end of the semi-annular groove in addition to the other claimed features of the peripheral intravenous catheter assembly.
Regarding independent claim 22, the prior art fails to disclose singly or in combination before the effective filing date, the claimed peripheral intravenous catheter assembly.
The closest prior art of record is Cindrich (US Patent Pub. 20070093778). Cindrich teaches (Figs 12-14) a peripheral intravenous catheter assembly, comprising:
a catheter adapter (24);
a septum (210), comprising:
a body (area where 274 points to) having a distal end (260) and a proximal end (250),
wherein the distal and proximal ends of the body are sealed; and
a slot (270) disposed within an outer surface of the body and oriented along a
longitudinal axis (12) of the body, wherein the slot comprises a distal end spaced apart
from the distal end of the body, and a proximal end spaced apart from the proximal end
of the body; and
an introducer needle extending through the slot (figs 13-14 show needle going through
assembly 12, doesn't label slot in Fig but based on [0057-0058] it is interpreted that the needle is through slot 270); and
a septum housing (240), wherein the septum (210) is disposed within the septum housing, the
septum housing encircling the septum and sealing the slot; wherein the septum housing is
disposed within the catheter adapter (Fig 13-14).
Cindrich does not teach or make obvious a peripheral intravenous catheter assembly comprising a semi-annular groove disposed within the body, wherein the semi-annular groove extends around a portion of a circumference of the body, wherein the slot extends between a first end of the semi-annular groove and a second end of the semi-annular groove in addition to the other claimed features of the peripheral intravenous catheter assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783